Citation Nr: 0929360	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-19 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for prostate cancer, to 
include residuals of prostate cancer.  

3.  Entitlement to service connection for erectile 
dysfunction (ED) as secondary to prostate cancer.  

4.  Entitlement to service connection for squamous cell 
carcinoma, to include residuals of squamous cell carcinoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1951 to May 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision from 
the Boise, Idaho, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied 
entitlement to service connection for prostate cancer, ED, 
squamous cell carcinoma of the left vocal cord, and bilateral 
hearing loss.

The issues have been re-characterized to comport to the 
medical evidence of record.  

A November 2007 rating decision granted the Veteran 
entitlement to service connection for tinnitus.  Therefore, 
because the Veteran was granted the full benefit he sought, 
his claim of entitlement to service connection for tinnitus 
is no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).

The issues of entitlement to service connection for prostate 
cancer, ED, and squamous cell carcinoma are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  





FINDING OF FACT

The competent evidence does not reflect that the Veteran has 
bilateral hearing loss as defined by VA regulation.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, directly or presumptively.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
The RO provided the appellant pre-adjudication notice by 
letter dated in April 2006.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim, and; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran a 
medical examination regarding the nature of his claimed 
bilateral hearing loss disability.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claim file; and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for bilateral hearing 
loss.  He contends that he has bilateral hearing loss due to 
acoustic trauma during service, incurred as a result of 4600 
hours of flight time.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Where certain chronic diseases, including hearing loss, 
become manifest to a degree of 10 percent within one year 
from the date of separation from service, such disease shall 
be considered to have been incurred or aggravated by such 
service, notwithstanding there is no evidence of that disease 
during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. 
§§ 3.307, 3.309(a).  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; when the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores are less than 94 percent.  38 
C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The competent evidence does not show that the Veteran 
currently manifests hearing loss within the meaning of the 
criteria.  Simply put, the Veteran does not have a hearing 
loss disability cognizable by VA.  

A VA audiological examination was conducted in October 2007.  
The Veteran's claim file was reviewed by the examiner.  The 
puretone thresholds, in decibels, for the left and right ears 
were as follows at the given hertz:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
10
5
10
25
13
100%
LEFT
10
10
20
25
16
100%

The examiner noted that the Veteran had pure tone thresholds, 
acoustic imittance measures, and speech recognition scores 
within the VA definition of normal hearing.  

These findings do not reflect hearing loss as defined by 38 
C.F.R. § 3.385.  None of the auditory thresholds in any of 
the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 
40 decibels or greater.  Nor are any of the specified 
thresholds for these frequencies greater than 26 decibels.  
The Veteran's speech recognition scores for his left and 
right ears were 100 percent.  See 38 C.F.R. § 3.385.  

Regardless of whether the Veteran was exposed to acoustic 
trauma from airplanes or other sources during service, 
service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.385.  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran genuinely believes that he has bilateral hearing 
loss.  However, as a layperson, lacking in medical training 
and expertise, the Veteran cannot provide a competent opinion 
on a matter as complex as the diagnosis of his claimed 
disability and his views are of no probative value.  And, 
even if his opinion is entitled to be accorded some probative 
value, it does not outweigh the findings of the October 2007 
VA examiner, which shows that the Veteran does not have a 
current hearing loss disability.  See Jandreau, 492 F.3d at 
1372; 38 C.F.R. § 3.385.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a 
bilateral hearing loss disability is not warranted.  Gilbert 
v. Derwinski, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 
C.F.R. § 3.303.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

REMAND

The Veteran seeks service connection for prostate cancer, ED, 
and squamous cell carcinoma.  He contends that between June 
1970 and 1975 he was in the U.S. Air Force Reserves as a load 
master and his reserve unit flew missions with active and 
reserve crews into Vietnam.  He was required to deplane each 
time they landed at airfields in Vietnam, and the C-14s he 
flew on carried Agent Orange.  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  But see Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991); 38 C.F.R. § 3.307.  If a Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, prostate cancer and respiratory cancers shall 
be service-connected, even though there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).
 
Personnel records indicate that the Veteran was awarded the 
Vietnam Service Medal, and that in December 1972 his records 
were amended to indicate that he participated in a minimum of 
10 combat missions in a designated combat zone.  Although the 
Veteran's personnel records have been obtained, it is not 
clear that all of his reserve and active duty personnel 
records are of record.  While the RO has determined that the 
appellant was engaged in active duty for training during his 
flights into Vietnam and, therefore, does not meet the 
definition of "veteran" for the purpose of entitlement to 
presumptive exposure, there is no evidence in the claim file 
to support that determination.

This claims for prostate cancer and squamous cell carcinoma 
must be remanded so that the RO can obtain personnel records 
to establish the Veteran's status during his claimed flights 
to Vietnam, and to determine whether the Veteran was 
physically present in Vietnam and not just flying over 
Vietnam.  

Because the Veteran's service connection claim for prostate 
cancer is being remanded, and because the Veteran is claiming 
ED secondary to prostate cancer, these claims are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  Given the foregoing, the Veteran's ED 
claim also must be remanded.  

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Obtain any and all records pertaining 
to the Veteran's status during his claimed 
flights to Vietnam and as to whether he 
was physically present in Vietnam from all 
appropriate sources, including the state 
Adjutant General's Office, including any 
outstanding DD214s and the Veteran's 
entire Air Force reserve personnel record.  
Note any negative responses received 
following the making of requests.  

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims for 
prostate cancer and squamous cell 
carcinoma should then be readjudicated.  
If the claims remain denied, the RO should 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal, and allow 
an appropriate period of time for 
response.

3.  If it is determined that the Veteran 
is entitled to service connection for 
prostate cancer, schedule him for an 
appropriate VA examination to determine 
the nature and etiology of his claimed 
erectile dysfunction (ED) disability.  As 
to any erectile dysfunction disability 
identified, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that it was caused or 
aggravated by the Veteran's service-
connected prostate cancer or residuals of 
prostate cancer disability.  

4.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim for 
service connection for ED should then be 
readjudicated.  If the claim remains 
denied, the RO should issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


